Citation Nr: 0906323	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-06 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for hypertension from March 
30, 2003?

2.  What evaluation is warranted for bilateral tinea 
pedis/onychomycosis/plantar keratosis from March 30, 2003?

3.  Entitlement to service connection for recurrent 
headaches.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for chest pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1999 until 
March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
Veteran's claims of service connection for hypertension and a 
bilateral foot disorder, assigning 10 percent and 
noncompensable ratings, respectively.  The remaining claims 
of entitlement to service connection were denied.

In November 2007, the Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing via videoconference.  
The recording device apparently malfunctioned, and a 
transcript was not made.  The Board offered the Veteran an 
opportunity for another hearing in a letter dated in November 
2007.  The Veteran failed to respond to the letter.  
Therefore, the Board will address the Veteran's claims 
without a new hearing.


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for VA 
examinations scheduled for the purpose of evaluating his 
hypertension, bilateral tinea pedis/onychomycosis/ plantar 
keratosis, recurrent headaches, sleep disorder, and chest 
pains.

2.  Since March 30, 2003, the Veteran's hypertension has not 
been characterized by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.

3.  Since March 30, 2003, the Veteran's bilateral tinea 
pedis/onychomycosis/ plantar keratosis has not involved at 
least five percent of the entire body, or at least five 
percent of exposed areas, and it has not been manifested by a 
need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.

4.  The Veteran's recurrent headaches are not etiologically 
related to service.

5.  There is no competent evidence that the Veteran is 
currently diagnosed with a sleep disorder.

6.  There is no competent evidence that the Veteran is 
currently diagnosed with a disability associated with chest 
pains.


CONCLUSIONS OF LAW

1.  Since March 30, 2003, the Veteran's hypertension has not 
met the criteria for an evaluation greater than 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2008).

2.  Since March 30, 2003, the Veteran's bilateral tinea 
pedis/onychomycosis/ plantar keratosis has not met the 
criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806, 7813 (2008).

3.  Recurrent headaches were not incurred in or aggravated by 
active service.        38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

4.  A sleep disorder was not incurred in or aggravated by 
active service.                 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

5.  A disability associated with chest pains was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
hypertension and a foot disability, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision of 
the United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discus whether VA met the Vazquez-Flores standard.

As to the claims of entitlement to service connection, the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in January 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations and effective dates are assigned until March 
2006.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes below 
that the preponderance of the evidence is against the 
Veteran's claims for service connection, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran submitted claims of entitlement to service 
connection for hypertension, bilateral tinea 
pedis/onychomycosis/plantar keratosis, recurrent headaches, a 
sleep disorder, and chest pains in December 2003.  The 
Veteran was scheduled for VA examinations in May 2004, and he 
failed to report.  In August 2004, all the Veteran's claims 
were denied.  In October 2004, the Veteran was provided with 
new VA examinations.  Based on these examinations, the RO 
granted entitlement to  service connection for hypertension 
and assigned a 10 percent rating.  See December 2004 rating 
decision.  It also granted service connection for bilateral 
tinea pedis/ onychomycosis/plantar keratosis and assigned a 
noncompensable rating.  Id.  All other claims were denied.

The Veteran appealed these initial ratings, requesting an 
increase in his evaluations, and the denial of entitlement to 
service connection for the other claims.  The Veteran was 
scheduled for a new VA examination in November 2005.  He 
failed to report for his examination.  In his March 2006 Form 
9, the Veteran contacted VA stating that he had moved, and 
the notice of the examination went to his old address.  He 
requested to be rescheduled.  The RO rescheduled the Veteran 
for examinations in July 2006.  Again, the Veteran failed to 
report for the examinations.  The RO noted in the claims file 
that notice was sent to the correct address.

The Veteran did not make any attempt to show good cause or 
explain why he missed his examination.  The December 2006 
Supplemental Statement of the Case informed the Veteran of 
his failure to report for his examinations.  The 
representative acknowledged that there had been several 
attempts to reevaluate the Veteran through Compensation and 
Pension examinations.  Reportedly, however, the Veteran 
stated that he did not like doctors, and therefore he did not 
seek treatment.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As all of these claims stem from an original 
compensation claim, the Board will determine the claims based 
on the evidence of record.



Increased initial ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Hypertension.  A 10 percent rating for hypertension is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.

The Veteran's diastolic readings in the record consistently 
remained below 110 and his systolic consistently readings 
remained below 200, except for one exception.  At the 
beginning of his October 2004 VA examination, the Veteran's 
reading was 210/120; however, after repeat testing at the end 
of his examination, his readings fell to 170/72 and 168/72.  
The examining physician diagnosed essential hypertension 
uncontrolled, noting that the Veteran was not on medication.  
The Veteran was on medication in service but had not 
attempted to obtain medical treatment since.  See October 
2004 VA examination by Dr. J.T.F.

A rating in excess of 10 percent for hypertension requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  From a significant 
number of readings noted in the Veteran's treatment records, 
only one reading was elevated into the range for a higher 
evaluation.  One isolated reading does not qualify as 
"predominantly" as intended by the Diagnostic Code.  
Therefore, the Veteran's claim for an increased initial 
rating for hypertension is denied.

Bilateral tinea pedis/onychomycosis/plantar keratosis.  The 
Veteran's foot disability is rated under Diagnostic Code 
7806, covering dermatitis or eczema.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (tinea pedis rated under Diagnostic Code 
7806).  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 
noncompensable evaluation is warranted for less than five 
percent of the entire body or less than five percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted when at least five percent, but less than 
20 percent of the entire body is affected, or when at least 
five percent, but less than 20 percent, of the exposed areas 
are affected; or when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.

At a VA examination in October 2004, a physical examination 
showed callosities on the left foot under the first 
metatarsophalangeal joint that measured one centimeter in 
circumference, and a six by four centimeter thickened area of 
plantar keratosis from the second through fifth metatarsal 
heads that was nontender to palpation.  There was no evidence 
of restricted or painful motion.  He showed callosities under 
the metatarsal heads two through five on both feet and the 
first metatarsal head on the left.  No edema was noted.  The 
Veteran was diagnosed with bilateral plantar keratosis with 
metatarsophalangeal joint overload and bilateral 
onychomycosis.

At another VA examination in October 2004, the Veteran 
specifically denied using corticosteroid, immunosuppressive 
drugs, and light therapy.  The local symptoms included 
complaints of pruritus and occasional pain when his skin 
broke down.  A physical examination showed areas of 
excoriation near the toes and along the sole, bilaterally.  
These was one area of ulceration on the ball of the foot just 
proximal to the second toe, measuring approximately 11 
centimeters in diameter.  The heels and soles showed general 
excoriation and inflammation.  The rest of the body was 
absent of the condition, except for the legs, where 
approximately five percent of the legs were affected.  The 
physician noted that this amounted to zero percent of the 
exposed areas, and that less than one percent of the total 
body was involved.

The Veteran's skin disabilities involve several small areas 
on each foot and approximately five percent of his legs, 
which amounts to less than five percent of the total body 
involved in total.  The record shows, and the Veteran admits, 
that he has not been prescribed any intermittent systemic 
therapy for these disabilities.  Therefore, a compensable 
rating is not warranted.


Service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Recurrent headaches.  At his separation examination in March 
2003 the Veteran reported rare headaches occurring once every 
two weeks that faded on their own.  He denied auras.  At an 
October 2004 VA medical examination, the Veteran reported 
headaches occurring at the rate of 10 to 15 times per month, 
beginning at the right occiput and progressing through the 
whole head in a throbbing pattern.  The Veteran did not seek 
treatment or take medication because he stated that he 
disliked both.  A neurological examination was normal.  The 
examining physician diagnosed the Veteran with vascular 
headaches, but provided no nexus opinion as to their 
etiology.

The Veteran was scheduled for a follow-up neurological 
examination to determine the cause of his headaches, but he 
failed to report.

The etiology of the Veteran's headaches remains unknown.  The 
diagnosis of vascular headaches alone is too general to 
pinpoint the source.  The Board acknowledges that the 
Veteran's separation examination noted "rare headache[s]," 
but his current headaches were reported to be much more 
frequent and severe.  Therefore, it is unknown as to whether 
the one report of rare headaches in service is related to his 
current diagnosis of vascular headaches.

Without a nexus opinion linking the Veteran's vascular 
headaches to service, the claim cannot be granted at this 
time.

Sleep disorder.  The Veteran complained of sleeping problems 
in March 2003 noting increased snoring and frequent 
awakenings.  A March 2003 separation examination recommended 
a sleep study, and the appellant was assessed as having 
possible obstructive sleep apnea.  A VA examination to 
address the etiology of any sleep disorder, to include 
anxiety and sleep apnea, was scheduled in November 2005 and 
rescheduled in July 2006.  The Veteran failed to report for 
both examinations.  The record does not contain a diagnosis 
of a current sleep disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for a sleep 
disorder must be denied because the first essential criterion 
for the grant of service connection-competent evidence of 
the disability for which service connection is sought-is not 
met. 

Chest pains.  The Veteran complained of chest pains in 
October 2002.  A chest x-ray and echocardiogram revealed 
normal findings, and the appellant was diagnosed with 
probable muscle/costrochrondritis.  He was scheduled for VA 
examinations in November 2005 and July 2006, but he failed to 
report for both studies.  The record contains two chest x-
rays.  X-rays taken in May 2005 showed a faint nodular 
density at the right lung base, of uncertain etiology.  The 
heart was described as larger than normal.  A CT scan was 
recommended.  See May 2005 radiology results.  A September 
2005 chest x-ray showed mild cardiomegaly.  The lungs were 
clear.  There were no pleural effusions, and no change in the 
contour of the mediastinum or hila, compared to the May 2005 
x-rays.  The included portions of the skeleton were 
unremarkable.

Although the Veteran's x-rays showed a mild cardiomegaly, 
there is no indication of a disability that is associated 
with complaints of chest pains.  Currently, the Veteran has 
not been diagnosed with a disability related to his chest 
pains.  Where the competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  Brammer, 3 Vet. 
App. at 225.

Conclusion

The Veteran has asserted that he is entitled to increased 
initial ratings for hypertension and a foot disability, as 
well as entitlement to service connection for recurrent 
headaches, a sleep disorder, and chest pains; however, the 
preponderance of the competent evidence is against the 
claims.  Clearly, the lack of the Veteran's cooperation in 
the efforts of VA to obtain a reliable and accurate picture 
of his current level of disability has made it impossible for 
the Board to determine the extent and existence of the 
Veteran's disabilities.  The Board finds that there is no 
basis to attempt to schedule the Veteran for another 
examination.  He has been informed of the consequences of his 
failure to report and has continued to not report for VA 
examinations.  Further, he has not attempted to establish 
good cause for his failure to report for the examination in 
July 2006.  This further substantiates the Boards decision to 
deny the Veteran's claims.

The duty to assist is not always a one-way street.  While VA 
has a duty to assist the veteran in the development of a 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to appear for VA 
examinations.
In reaching this decision, the Board has taken into 
consideration the Veteran's own assertions.  As a lay person, 
however, he does not have the requisite training and 
expertise to render an opinion on a medical matter, such as 
the current diagnosis of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claims, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent is not warranted for 
hypertension from March 30, 2003.

A compensable evaluation is not warranted for bilateral tinea 
pedis/ onychomycosis/plantar keratosis (claimed as foot/skin 
condition) from March 30, 2003.

Entitlement to service connection for recurrent headaches is 
denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for chest pains is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


